Cassoday, J.
On the trial the defendant’s attorneys offered in evidence the judgment roll in the case of Hartley v. Flannigan & Stratton, with the remark: “We offer this as a circumstance to prove that Shores and Flannigan, and young Stratton, and Stratton & Hay, were all in cahoots, working together to cover up their property.” To such offer the plaintiff objected on the ground that such judgment roll was incompetent, immaterial, and irrelevant, and a record in another case, between other parties, and also on the ground that Flannigan had sworn in this case that he did not sign the answer in that case. Thereupon the court ruled as follows: “It is rather unusual; but, as he is trying to prove fraud, I will give him an opportunity to do so. You can introduce the record.” To which the plaintiff excepted. It will be perceived that this evidence was not offered by way of impeachment, but as a circumstance tending to prove fraud in the giving and receiving of the chattel mortgage in question, and was expressly admitted as being pertinent on that issue, and as tending to prove such fraud. This was manifestly an error. The reasons why that judgment roll was inadmissible to prove fraud on the part of the plaintiff in this action have been so recently and fully given by Hr. Justice Orton in Goodwin v. Snyder, ante, p. 450, as to require no repetition here.
By the Oourt. — ■ The judgment of the circuit cotírt is reversed, and the cause is remanded for a new trial.